Citation Nr: 0702808	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  02-17 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for asthma.

2.  Entitlement to a disability rating in excess of 60 
percent, from January 5, 2005, forward, for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from May 1989 to May 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In an 
August 2002 rating decision, the RO granted service 
connection for asthma, effective from January 23, 2002, and 
assigned a disability rating of 10 percent.  In a September 
2002 rating decision, the RO revised the initial disability 
rating to 30 percent.  In December 2003, and again in 
November 2005, the Board remanded the case for additional 
development.  In an August 2006 rating decision, the RO 
increased the rating for asthma from 30 percent to 60 
percent, effective from January 5, 2005.  The veteran has 
continued his appeal, and is seeking an initial rating in 
excess of 30 percent, and a rating in excess of 60 percent 
from January 5, 2005.


FINDINGS OF FACT

1.  From January 23, 2002, through January 4, 2005, the 
veteran's service-connected asthma was manifested by FEV-1 no 
less than 56 percent predicted, FEV-1/FVC no less than 56 
percent.  His asthma was treated with inhalational and oral 
bronchodilator therapy, with no more than occasional courses 
of systemic corticosteroids, and less frequent than monthly 
visits to a physician.

2.  From January 5, 2005, the veteran's asthma is manifested 
by FEV-1 no less than 40 percent predicted, FEV-1/FVC no less 
than 40 percent, without attacks more than once per week with 
episodes of respiratory failure.  His asthma is treated with 
inhalational and oral bronchodilator therapy, and 
intermittent courses of systemic corticosteroids, without 
daily use of systemic high dose corticosteroids or immuno-
suppressive medications.




CONCLUSIONS OF LAW

1.  From January 23, 2002, through January 4, 2005, the 
criteria for entitlement to a disability rating in excess of 
30 percent for the veteran's service-connected asthma were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7 and 4.97 and Diagnostic Code 6602 
(2006).

2.  From January 5, 2005, forward, the criteria for 
entitlement to a disability rating in excess of 60 percent 
for the veteran's service-connected asthma have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.7 
and 4.97 and Diagnostic Code 6602.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in 
January 2002, February 2004, and March 2006.  The 2002 and 
2004 notices informed the veteran of the type of information 
and evidence that was needed to substantiate claims for 
service connection.  The 2006 notice informed the veteran 
that disability ratings and effective dates are assigned when 
service connection is awarded.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claims.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claims.



Ratings for Asthma

The present appeal involves the veteran's claim that the 
severity of his service-connected asthma warrants disability 
ratings higher than those assigned.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected asthma has been rated by the 
RO under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6602.   Under that Code, asthma is evaluated based on the 
results of pulmonary function testing (PFT), and based on 
other factors such as the medication required to treat the 
asthma.  The rating criteria are as follows:

FEV-1 less than 40 percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more 
than one attack per week with episodes of 
respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-
suppressive medications
   ................................................... 100 percent

FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for 
required care of exacerbations, or; 
intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids  ............ 60 percent

FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator 
therapy  .......................... 30 percent

FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral 
bronchodilator therapy  .......................... 10 
percent

The veteran receives treatment for asthma from his private 
physician, K. J. P., M.D., and the claims file contains 
records of Dr. P.'s treatment of the veteran from 1997 to 
2005.  The veteran also has had outpatient consultations, 
examinations, and PFT for his asthma at VA facilities.  
Results of PFT performed through VA and through Dr. P. on 
several occasions in 2002 through 2004 do not provide any 
basis for ratings higher than the 30 percent and 60 percent 
ratings currently assigned.  In all the reported tests, FEV-1 
has never been lower than 70 percent predicted, and FEV-1/FVC 
has never been lower than 81 percent predicted.  Prior to 
2005, the veteran did not visit physician so frequently as to 
warrant a 60 percent rating.  Notes of his treatment with Dr. 
P. reflect that in 2002 through 2004 the veteran saw Dr. P. 
four times each year.

The veteran's treatment for asthma has been predominantly 
with inhalational and oral bronchodilator therapy.  Treatment 
notes show that physicians treated exacerbations of the 
veteran's asthma with systemic corticosteroids, specifically 
Prednisone, taken orally, in November 1999, in September 
2002, on January 5, 2005, and on three other occasions in 
January through June 2005.  Thus, prior to 2005, the veteran 
did not receive at least three courses per year of systemic 
corticosteroids, such as would warrant a 60 percent rating.  
The repeated courses of systemic corticosteroids in 2005 are 
consistent with the 60 percent rating that has been assigned 
from January 5, 2005.

The treatment records do not show that the veteran has 
required daily use of systemic high dose corticosteroids or 
immuno-suppressive medications.  The records do not show that 
he has more than one asthma attack per week, with episodes of 
respiratory failure.  The evidence, then, does not indicate 
that he has asthma manifestations that would warrant a 
100 percent rating.  The preponderance of the evidence is 
against a rating in excess of 30 percent prior to January 5, 
2005, and against a rating in excess of 60 percent from 
January 5, 2005, forward.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 30 percent for asthma 
from January 23, 2002, through January 4, 2005, is not 
warranted.

Entitlement to a rating in excess of 60 percent for asthma 
from January 5, 2005, forward, is not warranted.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


